DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2, 6, 7, 8, 11, 16, 20 have been canceled.
Claims 1, 3, 4, 5, 9, 10, 12, 15, 17, 18, 19 have been amended.
Claims 21, 22, 23, 24, 25, 26, 27 are newly added.

Response to Arguments
Applicant’s arguments, see pages 10 – 13, filed 05/24/2021, with respect to Claims 1 – 20 have been fully considered and are persuasive.  The rejection of Claims 1 – 20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth K Gemmell on 06/17/2021.
Claim 24 has been amended as follows: 
23, wherein the at least one processor is further configured to:
if the first beam of the first cell for the first terminal is same as the second beam of the first cell for the second terminal and if a difference between a signal quality for the first beam of the first cell for the first terminal and a signal quality for the second beam of the first cell for the second terminal is greater than a threshold, lower the transmission power of the second beam of the first cell for the second terminal.

Allowable Subject Matter
Claims 1, 3, 4, 5, 9, 10, 12, 13, 14, 21, 15, 17, 18, 19, 22, 23, 24, 25, 26. 27 renumbered Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the amendment (of Independent  Claims 1, 15 ) and Remarks/arguments filed by the applicant on 05/24/2021. See pages 10 to 13,  of the Remarks/amendment.
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:

“wherein the first measurement information includes:
information indicating a first beam of the first cell and a first receiving strength of a reference signal transmitted through the first beam of the first cell, and 
information indicating a first beam of the second cell and a first receiving strength of a reference signal transmitted through the first beam of the second cell, and 
wherein the second measurement information includes:
information indicating a second beam of the first cell and a second receiving strength of a reference signal transmitted through the second beam of the first cell, and 
disclosed in Claim 1..

“wherein the first measurement information includes:
information indicating a first beam of the first cell and a first receiving strength of a reference signal transmitted through the first beam of the first cell, and
information indicating a first beam of the second cell and a first receiving strength of a reference signal transmitted through the first beam of the second cell, and 
wherein the second measurement information includes:
information indicating a second beam of the first cell and a second receiving strength of a reference signal transmitted through the second beam of the first cell, and 
information indicating a second beam of the second cell and a second receiving strength of a reference signal transmitted through the second beam of the second cell” as disclosed in Claim 15.

Additionally, all of the further limitations in Claims 3, 4, 5, 9, 10, 12, 13, 14, 21, 17, 18, 19, 22, 23, 24, 25, 26. 27 are allowable, since the Claims are dependent upon Independent Claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-272-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <3Q21::06_18_21>
/JAE Y LEE/Primary Examiner, Art Unit 2466